DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/4/2020 have been fully considered but they are not persuasive.
 	In response to applicant's argument that the current providing module is configured to control pH indexes of the at least one electrode to be maintained in a safe range, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 	The claim does not recite any specific structure of the current providing module that controls the pH indexes to be maintained in a safe range.  The claim also does not require a specific output (e.g. drug or electrical stimulation parameter) to be applied which would control pH indexes of at least one electrode to be maintained in a safe range.   Therefore the modified prior art which contains the same elements appears to be capable of controlling the pH indexes of the at least one electrode to be maintained in a safe range.
 	The examiner notes that Sevrain et al (US Patent 4,926,879) or Tapper (US Patent 6,575,957) teach utilizing control of pH indexes.  Sevrain et al has been added below as part of 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-8, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covalin (US Publication 2010/0030299) in view of Hawley (US Publication 2011/0306921) Lamond et al (US Patent 5,658,316), and Sevrain et al (US Patent 4,926,879).
Referring to Claims 1 and 5, Covalin teaches an electrical stimulation device comprising: at least one electrode configured to contact to a head of a user to apply a current to the head of the user (e.g. Figure 5C, Element 550-553); the at least one electrode having at least one patch layer that directly contacts skin of the head of the user (e.g. Paragraphs [0022] and [0099]); a current providing module (e.g. Figures 5B and 5C, Element 530).
 	However, Covalin does not disclose a plurality of pads including a first pad and a second pad, which are disposed on a path for providing the current to the at least one electrode, the first pad being spaced apart from the second pad; a conductive material disposed on the first and second pads; a nonconductive material configured to be disposed between the conductive material and at least one of the first pad and the second pad so that the first and second pads are not electrically connected to each other, and also configured to be removed from between the conductive material and the at least one of the first pad and the second pad so that the first 
 	Hawley teaches that it is known to use a plurality of pads, including a first pad and a second pad, which are disposed on a path for providing the current to the at least one electrode, the first pad being spaced apart from the second pad (e.g. Figure 1d, Elements connected by conductive member 20 and Figure 8a, Elements 8001-8005); a conductive material disposed on the first and second pads (e.g. Figure 1d, Element 20 and Figure 8a, Elements 81 and 82); wherein the current providing module provides a current to the at least one electrode when the first and second pads are electrically connected, via the conductive material, to each other (e.g. Paragraphs [0038] and [0043]), wherein the current providing  to provide improving device safety by preventing completion of the electrical circuit until the insulator is removed.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Covalin, with a nonconductive material configured to be disposed between the conductive material and at least one of the first pad and the second pad so that the first and second pads are not electrically connected to each other, and also configured to be removed from between the conductive material and the at least one of the first pad and the second pad so that the first and second pads are electrically connected, via the conductive material, to each other, wherein the current providing module  as taught by Lamond et al, since such a modification would provide the predictable results of improving device safety by preventing completion of the electrical circuit until the insulator is removed.
 	Sevrain et al teaches that it is known to use a current providing module to apply the electrical stimulation in a manner such that it will not substantially affect the pH of the tissue due to stimulation (control the pH index of the at least one electrode to be maintained in a safe range) as set forth in Column 2 lines 4-25 and Column 3 lines 10-20 and covering an electrode with a dielectric (nonconductive) material to avoid pH changes (e.g. Column 5 lines 1-3) to provide reduction in tissue irritation or burns with continued electrical stimulation (e.g. Column 1, lines 44-53, Column 2, lines 33-36).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Covalin, with current providing module to apply the electrical stimulation in a manner such that it will not substantially affect the pH of the tissue due to stimulation as taught by Sevrain et al, since such a modification would provide the predictable results of reduction in 
Referring to Claim 2, Covalin in view of Hawley, Lamond et al, and Sevrain et al teaches the electrical stimulation device of claim 1, further comprising: a flexible substrate on which the current providing module is disposed (e.g. Figure 5B, Element 580 which can be adjusted using strap 570 and Hawley Figure 1a-1h and Paragraph [0029] disclose wrapping the region in tape).

Referring to Claim 3, Covalin in view of Hawley, Lamond et al, and Sevrain et al teaches the electrical stimulation device of claim 1, wherein the conductive material is at least one of conductive silicon, a conductive tape, a conductive wire, a conductive film, and conductive paste (e.g. Hawley, Figure 1d, Element 20 and Figure 8a, Elements 81 and 82 and Paragraph [0029]).
Referring to Claim 6, Covalin in view of Hawley, Lamond et al, and Sevrain et al teaches the electrical stimulation device of claim 1, wherein the current providing module further comprises a controller that controls an operation of the current providing module, wherein the controller determines whether a predetermined reference use time period elapses after the current is provided to the at least one electrode, and wherein the current providing module stops providing the current to the at least one electrode when the controller determines that the predetermined reference use time period has been elapsed after the current is provided to the at least one electrode (e.g. Paragraph [0084] discloses the device is automatically shut off after a period of time).

Referring to Claim 7, Covalin in view of Hawley, Lamond et al, and Sevrain et al teaches the electrical stimulation device of claim 6, wherein the current providing module further includes: a power supplier that supplies a power source when the first and second pads are connected, via the conductive material, to each other (e.g. Paragraph [0057] discloses a power source (e.g. a battery) and Figure 7A, element 159); a current provider that provides a current of a predetermined value to the at least one electrode by using the supplied power source, and wherein the current provider is disabled when the predetermined reference use time period elapses after the current is provided to the at least one electrode (e.g. Figure 7A and 7B, pulse generator 330 and Paragraph [0081] and Paragraph [0084] discloses the current is disabled (shut off) when the predetermined time period has elapsed).

Referring to Claim 8, Covalin in view of Hawley, Lamond et al, and Sevrain et al teaches the electrical stimulation device of claim 7, wherein the controller enables an operation of the current provider when the first and second pads are connected, via the conductive material, to each other, and disenables an operation of the current provider when the predetermined reference use time period elapses after the current is provided to the at least one electrode (e.g. Paragraph [0084] discloses the current is disabled (shut off) when the predetermined time period has elapsed).

Referring to Claim 11, Covalin in view of Hawley, Lamond et al, and Sevrain et al teaches the electrical stimulation device of claim 1, wherein the current providing module includes a 

Referring to Claim 12, Covalin in view of Hawley, Lamond et al, and Sevrain et al teaches the electrical stimulation device of claim 1, wherein the current providing module is configured to provide the current to the at least one electrode by using a part of a human body as an additional conductive material (e.g. Paragraph [0111] discloses current flowing between 550 and 552).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covalin (US Publication 2010/0030299) in view of Hawley (US Publication 2011/0306921), Lamond et al (US Patent 5,658,316) and Sevrain et al (US Patent 4,926,879) as applied above, and further in view of Gliner et al (US Publication 2006/0015153).

Referring to Claim 9, Covalin in view of Hawley, Lamond et al, and Sevrain et al teaches the electrical stimulation device of claim 6, except wherein the controller includes a memory that initially stores a use state of the electrical stimulation device as an unused state, and updates the use state of the electrical stimulation device to a used state and stores the updated use state of the electrical stimulation device when a predetermined reference use time period 
 	Gliner et al teaches that it is known to use a stimulation device that comprises a memory 109 that updates the use indicator from an “on” state (unused) to a “off” state (used) after a period of time wherein the “off “state disables the stimulation during the “off” state as set forth in Figure 7A and Paragraph [0105] to provide reduced power consumption by disabling the device during the hours when the patient is typically asleep.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Covalin, with a stimulation device that comprises a memory 109 that updates the use indicator from an “on” state (unused) to a “off” state (used) after a period of time wherein the “off “state disables the stimulation during the “off “ state as taught by Gliner et al, since such a modification would provide the predictable results of reduced power consumption by disabling the device during the hours when the patient is typically asleep.
Referring to Claim 10, Covalin in view of Hawley, Lamond et al, Sevrain et al, and Gliner teaches the electrical stimulation device of claim 9, wherein the current providing module further includes: a power supplier that supplies a power source when the first and second pads are connected to each other, via the conductive material (e.g. Paragraph [0057] discloses power source (e.g. a battery) and Figure 7A, element 159); a current provider that provides a current of a predetermined value to the at least one electrode by using the supplied power source, and wherein the controller enables an operation of the current provider when the use .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983.  The examiner can normally be reached on Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792